      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 1 of 9




                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 85-489-RGS

                     UNITED STATES OF AMERICA

                                     v.

            METROPOLITAN DISTRICT COMMISSION, et al.


                     CIVIL ACTION NO. 83-1614-RGS

                  CONSERVATION LAW FOUNDATION
                      OF NEW ENGLAND, INC.

                                     v.

               METROPOLITAN DISTRICT COMMISSION

        SCHEDULE SEVEN COMPLIANCE ORDER NUMBER 249

                               July 23, 2021

STEARNS, D.J.

      On June 25, 2021, the Massachusetts Water Resources Authority

(MWRA) filed its Biannual Compliance and Progress Report (the 249th such

report over the course of this decades-old litigation). With the Report, the

MWRA filed a copy of the Semiannual CSO (Combined Sewer Overflow)

Discharge Report No. 6, July 1, 2020 – December 31, 2020, which issued on

April 30, 2021. The Conservation Law Foundation and the United States

have offered no comments on the Report.
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 2 of 9




     There were no scheduled activities during the past six-month period

on the court’s Schedule 7.

     As the court noted in its previous Report, the performance assessment

(the last of the contemplated Milestones) has proven an invaluable tool in

assessing both the strengths and shortcomings of the implementation of the

Long-Term Combined Sewer Control Plan (LTCP). On July 19, 2019, acting

on a joint motion of the MWRA, the United States Environmental Protection

Agency (EPA), and the Massachusetts Department of Environmental

Protection (DEP), the court approved an agreement extending the

performance assessment completion date one year to December 31, 2021. 1

The extension allowed time for the MWRA, among other tasks, to conduct

receiving water quality modelings distinguishing the environmental impacts

of CSO sources from non-CSO sources on the affected waters.2 In its July 16,

2020 Compliance Order, the court observed that the data gathered since the

modeling improvements had been of particular assistance in identifying


     1As part of the Agreement, the EPA and the DEP granted the MWRA’s
request to extend existing water quality variances affecting the Lower
Charles River/Charles River Basin and Alewife Brook/Upper Mystic River to
August 31, 2024.

     2  In its current Report, the MWRA appropriately notes that the court
mistakenly identified this aspect of the parties’ agreement as based on a
recalibration of the MWRA’s hydraulic assessment model in its January 3,
2021 Compliance Order. See June 25, 2021 Report at 12 n.2.
                                     2
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 3 of 9




regulators and outfalls where CSO activity was exceeding the desired levels.

Nonetheless, because the process was ongoing, and the data to that point

were inconclusive, the court was unable to then make any definitive

evaluation.

      In its June 25 Report, the MWRA concludes that it can now make an

informed assessment of those outfalls that it expects to be in full compliance

with LTCP targets by the current December 31, 2021 deadline;3 those that

can be brought into compliance by the date that the current variances expire

(August 31, 2024); and those that, barring some unexpected technical

breakthrough, will not meet the LTCP activation or volume goals, and for

which the costs of achieving 100% compliance may not be justified by the

resulting benefit.4

      Within the first and largest category are the 70 outfalls that will be in

full compliance with the LTCP by the December 31, 2021 performance

assessment deadline. Of those, 35 of the 70 have been closed permanently.

Five of the remaining outfalls are along the beaches in South Boston. The




      3As previously noted, the original Milestone anticipated a final
performance assessment completion date of December 31, 2020.

      4 The MWRA’s tentative conclusion did not come as a surprise as a
preliminary forecast of the assessment data had been presented to the court
at the status conference held with the parties on April 2, 2021.
                                      3
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 4 of 9




superior performance of the CSO storage tunnel gives assurance that the goal

of preventing CSO discharges up to the 25-year storm standard has been or

will be achieved at these sites.

      The second category consists of six outfalls that are currently out of

compliance but that, with additional improvements, can be brought to the

desired performance standard. The six in the order they appear in Table 1-5

of Semiannual CSO Report No. 6 are: (1) SOM007A/MWR205A on the

Upper Mystic River; (2) MWR205 on the Mystic River; (3) BOS014 on

Chelsea Creek; (4) CHE008 on Chelsea Creek; (5) BOS009 on the Upper

Inner Harbor; and (6) BOS003 on the Lower Inner Harbor. See Dkt #1889-

1 at 17-18. The remedial measures to be undertaken with respect to these six

outlets include: (1) the installation of a second interceptor connection to

regulate CSO overflows (MWR205 and SOM700A/MWR205A); (2) MWRA

financial assistance to the Boston Water & Sewer Commission in the amount

of approximately $2.2 million (approved by the MWRA Board of Directors

on April 14, 2021) to permit upgrades of outfalls BOS003, BOS009, and

BOS014; and (3) an enlargement of the interceptor connection at CHE008

from the present diameter of 30 inches to 48 inches. These measures the

MWRA is confident will bring these six outlets into full compliance by the

end of 2024 at the very latest. See Table 3-3.


                                      4
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 5 of 9




     The third category consists of the ten outfalls for which full compliance

will not be achieved by the variance expiration date of August 31, 2024, or

the proposed new Milestone date, December 21, 2024. These include outfall

MWR201 at the College Farm Facility, four outfalls on the Charles River,

MWR 018, 019, o2o, and CAM oo5 (clustered on the Lower Charles),

SOM001A at Alewife Brook, BOSo17 in Charlestown at the Mystic/Chelsea

Confluence, and three outfalls on the Fort Point Channel, BOS062, 065, and

070. See Table 3-4. As for these ten, any conclusive determination would be

premature. As stated in the most recent Report,

     [f]or these 10 outfalls, the Authority, in coordination with the
     CSO communities, continues to evaluate hydraulic conditions
     contributing to the higher CSO discharges, and identify and
     model CSO reduction alternatives. Based on the results to date,
     the Authority is currently focusing its evaluations on the types of
     measures identified for each outfall in Exhibit C (Table 1-6 in
     Semiannual Progress Report No. 6). The Authority will present
     its further progress with these evaluations in Semiannual
     Progress Report No. 7, due October 31, 2021.

Report at 9-10. Consequently, the court will defer judgment with respect to

these ten outfalls until a more complete picture can be assembled.

     The court understands that among the options under consideration by

the parties is a request to the court to extend the December 2021 Milestone

to August 31, 2024, or possibly December 31, 2024. Whether the extension

request would involve the LTCP as a whole or only the sixteen “problem”


                                     5
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 6 of 9




outfalls appears an open question. The MWRA reports that it will continue

discussions with the EPA, the DEP and the CLF, and intends to bring the

interested watershed associations to the table as well.5 The goal is to reach

an agreement so that the parties can, by September 2021, jointly “advise the

court of a framework to bring the case to successful completion.” Report at

3. The court would welcome any such proposal from the parties and the

interested watershed groups.

     Turning to other topics, the MWRA reports continued progress with

the capital improvements undertaken by the CSO communities. Among

them are the BWSC’s construction of the first of five sewer separation

projects in South Boston, the City of Somerville’s ongoing construction of a

new storm drain at Union Square, the City of Cambridge’s planning of new

sewage separation projects, and the City of Chelsea’s implementation of the

first phase of its Citywide Sewer Separation Master Plan. The MWRA has

determined that these projects will provide tangible benefits to the

regulation of CSO overflows in the Fort Point Channel, at the Prison Point




     5 In this regard, the court received a letter on July 19, 2021, submitted
on behalf of the Charles River Watershed Association and the Mystic River
Watershed Association welcoming the MWRA’s invitation to join the
discussions. See Dkt # 1891.

                                      6
       Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 7 of 9




CSO Facility, the Cottage Farm CSO Facility, and at the three Chelsea

outfalls.

      The MWRA also reports on valuable lessons being learned from the

deployment of the calibrated receiving water models for the Lower Charles

River and the Alewife Brook/Upper Mystic River measuring the impact of

CSOs and other discharges on water quality. The most significant results

show that stormwater and upstream flows entering the variance waters are

the two largest sources of E. coli and Enterococcus in the Typical Rainfall

Year. Also of interest is the contrast between receiving water model runs that

incorporate all CSO and non-CSO and those that measure CSO only.6 These

runs show that in a Typical Year the Charles River met compliance criteria

48% of the time, the Alewife Brook 39% of the time, and the Upper Mystic

River 45% of the time. By comparison, the CSO only results show the Charles

River in compliance 99.6% of the time, the Alewife Brook 98.6% of the time,

and the Upper Mystic River 95.8% of the time.7


      6   A separate receiving water model run testing the impact of
stormwater and CSO bacterial contributions confirmed the significant role
stormwater plays as a contributor of elevated bacteria counts. The initial
model run results were submitted in draft form to the EPA and DEP, as well
as to the community watershed associations, on May 5, 2021, for review and
comment. A finalized Water Quality Assessment Report is expected to be
issued by September of 2021.
       7 These findings are of particular importance given the jurisdictional

and regulatory obstacles faced in any attempt to regulate stormwater runoffs
                                      7
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 8 of 9




      The MWRA calls attention to the comparison presented in Semiannual

Report No. 6 of measured CSO activations and/or volumes with the

predictions of the hydraulic model for all storms during the period July 1,

2020, to December 31, 2020. As a coda, the MWRA notes that the current

first-quarter 2021 model predicts a system-wide total CSO discharge of 421

million gallons during the coming year, an 88% reduction from the 3.3

billion gallons of discharges in 1988.

      Finally, the MWRA reports that it is in compliance with all conditions

of the five-year CSO variances issued by DEP on August 30, 2019, for the

Lower Charles River/Charles Basin and the Alewife Brook/Upper Mystic

River. In addition to the receiving water quality modeling. The conditions

include the establishment of a web based CSO discharge alert system, the

installation of informational signage at public access locations along the

affected waters, and the evaluation of four separate system optimization

proposals affecting the Alewife Brook Pump Station, the Alewife Brook

outfalls, the Somerville Marginal CSO Facility, the Cottage Farm CSO

Facility, and the Charles River outfalls. The MWRA, over the next three

years, expects to remediate the six noncompliant outfalls that it believes can



originating from private property. See Conservation Law Found., Inc. v.
U.S. Envtl. Prot. Agency, 223 F. Supp. 3d 124 (D. Mass. 2017), aff’d, 881 F.3d
24 (1st Cir. 2018).
                                         8
      Case 1:85-cv-00489-RGS Document 1892 Filed 07/23/21 Page 9 of 9




be brought into compliance before the variances expire. It also undertakes

to continue the investigation of positive improvements at the remaining ten

“problem” outfalls “to develop a framework and path to bring this case to a

successful conclusion.” Report at 22. As of this writing, these are works in

progress and contingent, to a degree, on the court’s future directives. 8

                                      ORDER

      The court looks forward to receiving in September the report on the

parties’ recommendations with respect to the extension of the final

December 31, 2021 Milestone and believes that a status conference at that

time would be beneficial. Consistent with the court’s revised Scheduling

Order, the MWRA will submit Compliance Report No. 250 on or before

December 23, 2021.

                               SO ORDERED.

                              __/s/ Richard G. Stearns__________
                              UNITED STATES DISTRICT JUDGE




      8Among other issues to be resolved is the answer to the question posed
by the MWRA on page 8 of its December 21, 2020 Report; “whether further
investments in CSO mitigation will result in meaningful water quality
improvements, or whether emphasizing non-CSO contributions of pollution
would be more cost effective and impactful to water quality.”

                                       9
